Order filed, May 30, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00401-CV
                                 ____________

   MICHAEL TODD KOSAR, INDIVIDUALLY AS INDEPENDENT
ADMINISTRATOR FOR THE ESTATE OF BETTY KOSAR, DECEASED,
                       Appellant

                                         V.

 KPH-CONSOLIDATION, INC. D/B/A KINGWOOD MEDICAL CENTER,
                          Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-48084


                                     ORDER

      The reporter’s record in this case was due May 23, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order My-Thuy Cieslar, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices .